STONE, O. J.
In testing the credibility of narrations of fact, it is, as a rule, permissible to consider the surroundings, or attendant circumstances. Especially is this the case, when, as on the present trial, there was no positive testimony of the main *89fact, but it was left to be inferred from proof of other facts. The charge asked should have been given. — Sackett, Instruction to Juries, 474-5.
[Reversed and remanded. Let the defendant remain in custody, until discharged by due course of law.